Citation Nr: 1427745	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-39 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating for in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 30 percent for photosensitivity dermatitis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  His separation certificate shows that his enlistment was extended for 3 months on October 13, 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision that continued a 20 percent evaluation for the Veteran's service-connected diabetes mellitus and a July 2013 decision that awarded service connection for photosensitivity dermatitis. 

By a January 2011 decision, the Board denied entitlement to a disability rating in excess of 20 percent, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In accordance with a June 2012 joint motion for remand (JMR), the Court vacated the portion of the January 2011 Board decision that denied an increased rating for diabetes mellitus and remanded the matter to the Board for further development.

The issue of entitlement to an initial rating in excess of 30 percent for photosensitivity dermatitis is addressed in the remand that follows the decision below.


FINDING OF FACT

The Veteran's diabetes mellitus has, as likely as not, required insulin, a restricted diet and the regulation of his activities, but has not caused any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in September 2008, prior to the issuance of the rating decision on appeal.  The September 2008 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the relevant identified post-service VA and private treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his diabetes mellitus. 

In the July 2013 remand, the Board sought a VA examination to assess the severity of his service-connected diabetes mellitus.  The requested examination provided in July 2013 was in accordance with the remand request and provides findings necessary to apply pertinent rating criteria.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence does not suggest and the Veteran has not alleged that his diabetes has increased in severity since his last VA examination. 

A review of the Virtual VA paperless claims processing system shows that VA treatment records through July 30, 2013 are of record.  The RO considered updated VA treatment records through July 30, 2013 in a September 2013 SSOC.  While a treatment records from November 2013 through January 2014 were also added to the Veteran's paperless claims file, as these records are not pertinent to the issue on appeal, consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. §  4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2013).

The Veteran's diabetes mellitus has been rated under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The relevant evidence of record includes the Veteran's VA records, as well as reports of VA examinations conducted in October 2008 and July 2013. 

On October 2008 VA examination, the examiner reviewed the claims file and noted that the Veteran takes insulin twice per day.  The Veteran denied any specific side effects of the medication.  It was noted that he had had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  The Veteran followed a restricted diet.  The examiner noted that the Veteran was restricted in his ability to perform strenuous activities as a result of decreased weight bearing due to bilateral lower extremity peripheral neuropathy.

On July 2013 VA examination, the examiner noted a history of the Veteran's diabetes mellitus being treated with a restricted diet, an insulin injection once a day, and oral hypoglycemic agents.  As part of the disability benefits questionnaire, the examiner checked "NO," when asked if the Veteran required regulation of activities as part of medical management of diabetes mellitus.  However, the examiner stated that the Veteran's recreational activities were restricted.  When asked to specifically indicate whether diabetes itself requires regulation of activity (avoidance of strenuous occupational and recreational activities), the examiner concurred with the findings of the October 2008 VA examination.  The examiner clarified that the Veteran gave classic symptoms of neuropathy of both feet, which could affect ambulation at times as reported on that examination in 2008.  Also, the Veteran was placed in more sedentary-type work at that time.  Therefore, this limited his ability to perform strenuous occupational and recreational activities in the examiner's opinion.  The examiner reported that the Veteran visited his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions.  In the past 12 months, the Veteran had zero hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  He did not have progressive unintentional weight loss, but had progressive loss of strength attributable to diabetes mellitus.  

Therefore based on the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence shows that the Veteran's diabetes mellitus has required insulin, restricted diet, and regulations of activities, thereby warranting a 40 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.

While there is medical evidence that the Veteran has complications due to diabetes mellitus such as erectile dysfunction, diabetic retinopathy, and adhesive capsulitis of the bilateral shoulders, the evidence does not show that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider and thereby does not meet the criteria for the next higher rating of 60 percent.  

While progressive loss of strength due to diabetes mellitus was reported on the July 2013 VA examination, the Court has held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In order words, all the criteria for a given lower rating must be met before a higher rating can be assigned for diabetes, even if some of the criteria associated with the higher rating, such as a progressive loss of strength, are present.  As there is no indication that he has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization, higher evaluations are not warranted. 

As the criteria for a rating higher than 40 percent under Diagnostic Code 7913 have not been demonstrated, there is no factual basis for a staged rating.  Hart at 21 Vet. App. 505.  As the preponderance of the evidence is against the claim for a rating higher than 40 percent, the benefit-of-the-doubt standard of proof is not helpful to the claimant.  38 U.S.C.A. § 5107(b).

As indicated, separate ratings also may be assigned for complications of diabetes. 38 C.F.R. § 4.119, DC 7913, Note (1).  In this particular case at hand, the Veteran already has been assigned noncompensable ratings for right and left eye diabetic retinopathy.  See February 2011 and January 2012 rating decisions.  Aside from that, in an October 2006 rating decision, he was assigned a separate noncompensable disability rating for his erectile dysfunction along with being awarded special monthly compensation (SMC) for loss of use of a creative organ.  More recently in a January 2014 rating decision, the RO continued to rate adhesive capsulitis of the left and right shoulder (associated with diabetes mellitus), each as 30 percent disabling.  He has also been awarded separate ratings for his lower extremity peripheral neuropathy.  There is no indication from the record that he suffers any additional complications of his diabetes that, in turn, would require assignment of any additional separate ratings, and there has been no appeal from the award of any of these separate ratings.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff 'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology pertaining to diabetes mellitus.  In other words, the Veteran does not have symptomatology not already contemplated by the rating schedule.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of 40 percent for diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran seeks a higher rating for his service-connected skin condition, which has been evaluated as 30 percent disabling. 

The most recent VA examination in connection with the Veteran's service-connected skin disability was conducted in July 2011.  At that time, the examiner noted that the Veteran had symptoms of itching and occasional bleeding.  On examination, the Veteran had minimal white lesions on his forearm and slight redness about the anterior forehead hairline.  The examiner noted that a skin biopsy or shaving was not needed for further testing.  Subsequent VA treatment records suggest that the Veteran's skin disability had increased in severity since his July 2011 VA examination.  A May 2012 treatment record noted skin lesions on the right forearm for 4-6 months that were increasing in size.  A physical examination of the skin revealed an irregular border lesion on the right forearm with a maximum diameter of 10 mm, which was not visibly or palpably raised.  The forearms had diffuse scaliness and erythema with a few 1 cm areas appearance of light actinic keratosis.  He was given a primary diagnosis of diabetes mellitus and a secondary diagnosis that included chronic photosensitivity dermatitis and a new pigmented lesion on the right forearm.  In August 2012, he underwent a shave biopsy of the skin on the posterior right ear.  In September 2012, he was treated for polymorphous light eruption and advised to avoid the sun.

In light of the foregoing, and given the Veteran's claims of increased symptomatology, another VA examination is warranted to determine the current nature and severity of his skin disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the rating of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (frequency and duration of the outbreaks and the appearance and virulence during outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling, especially during a time period when the Veteran is typically exposed to the sun. 

The Veteran appears to receive ongoing treatment at the VA Nebraska Western Iowa Health Care System, Lincoln Division, and complete treatment records dated from January 2014 to the present should be obtained and associated with the claims file.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for any skin disorder since January 2014 from the VA Nebraska Western Iowa Health Care System, Lincoln Division, and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the any putative records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

2. Thereafter, schedule the Veteran for a VA skin examination to determine the severity of his service-connected skin condition.  The examination should be conducted during a period when the Veteran would typically be exposed to the sun.  In other words, to the extent feasible, coordinate the scheduling with the Veteran in order for the examiner to see the skin disability at its worst.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail. 

The examiner should identify all current skin conditions that are related to, or manifestations/residuals of his service-connected skin condition (including photosensitive dermatitis, actinic keratosis, and polymorphous light eruption).  A full description should be provided, including any lesion(s) affecting the head, face, or neck.

The examiner should indicate the percentage of the Veteran's entire body that is affected by his skin condition(s), and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.  All opinions should be set forth in detail and explained in the context of the record. 

3.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completion of the above and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case, with consideration of all the evidence added to the Veteran's paper and paperless claims files since his claim was last adjudicated in September 2013.  Provide the Veteran and his representative an opportunity to respond.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


